DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
The response filed on 3/29/2022 has been entered and made of record.
Application Status 
Claims 6, 13, and 19 were cancelled.
Claims 1-5, 7-12, 14-18, and 20 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner on 4/12/2022 with a discussion with the Applicant’s Representative Vivian Chew (R# 79387) on 4/18/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1.	(Current Amended) A method for detecting a hidden object in a vehicle, the method comprising: 
	illuminating a surface within the vehicle with infrared light;
obtaining an image of the surface using an infrared camera within the vehicle; 
determining a first spectral reflectance based on infrared light reflected by the surface;
determining a second spectral reflectance based on infrared light reflected by the hidden object;
determining a difference in spectral reflectance between the first spectral reflectance and the second spectral reflectance, wherein the difference in spectral reflectance is created by elevation changes relative to the surface caused by the hidden object, and wherein the elevation changes comprise an elevational difference between the hidden object and the surface;
comparing the difference in spectral reflectance to a predetermined threshold value;
determining, based on the comparison of the difference in spectral reflectance to the predetermined threshold value, a presence of the hidden object; and
determining, based on the difference in spectral reflectance, that the hidden object is a camera with a lens having a heat absorbing mirror.

2.	(Previously Presented) The method according to claim 1, wherein the hidden object further comprises a microphone.

3.	(Original) The method according to claim 1, wherein the infrared light is reflected off of a filter material of the hidden object.

4.	(Original) The method according to claim 3, wherein the filter material comprises a cut filter that is a hot mirror that reflects the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

5.	(Previously Presented) The method according to claim 3, wherein the filter material comprises a cut filter that is the heat absorbing mirror that absorbs the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

6.	(Canceled)

7.	(Original) The method according to claim 1, further comprising presenting a message that alerts a user when the hidden object is determined.

8.	(Current Amended) A device, comprising: 
an infrared light source; 
an infrared camera; and
a controller comprising a processor and memory, the processor executes instructions stored in memory to:
	illuminate a surface using the infrared light source;
	obtain an image of the surface using the infrared camera; 
	determine a first spectral reflectance based on infrared light reflected by the surface;
	determine a second spectral reflectance based on infrared light reflected by a hidden camera;
	determine a difference in spectral reflectance between the first spectral reflectance and the second spectral reflectance, wherein the difference in spectral reflectance is created by elevation changes relative to the surface caused by the hidden object, and wherein the elevation changes comprise an elevational difference between the hidden object and the surface;
	compare the difference in spectral reflectance to a predetermined threshold value;
	determine, based on the comparison of the difference in spectral reflectance to the predetermined threshold value, a presence of the hidden camera; and
	determine, based on the difference in spectral reflectance, that the hidden object is a camera with a lens having a heat absorbing mirror.

9.	(Original) The device according to claim 8, wherein the surface is within a vehicle cabin.

10.	(Original) The device according to claim 8, wherein the infrared light is reflected off of a filter material of the hidden camera.

11.	(Original) The device according to claim 10, wherein the filter material comprises a cut filter that is a hot mirror that reflects the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

12.	(Previously Presented) The device according to claim 10, wherein the filter material comprises a cut filter that is the heat absorbing mirror that absorbs the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

13.	(Canceled)

14.	(Original) The device according to claim 8, wherein the processor is configured to present a message that alerts a user when the hidden camera is determined, the message being presented through an audio system of a human machine interface of a vehicle.

15.	(Current Amended) A vehicle, comprising:
an interior vehicle surface; 
an infrared light source; 
an infrared camera; and
a controller comprising a processor and memory, the processor executes instructions stored in memory to:
	illuminate the interior vehicle surface with infrared light using the infrared light source;
	obtain an image of the surface using the infrared camera; and
	determine a first spectral reflectance based on infrared light reflected by the surface;
	determine a second spectral reflectance based on infrared light reflected by a hidden camera associated with the interior vehicle surface;
	determine a difference in spectral reflectance between the first spectral reflectance and the second spectral reflectance, wherein the difference in spectral reflectance is created by elevation changes relative to the surface caused by the hidden object, and wherein the elevation changes comprise an elevational difference between the hidden object and the surface;
	compare the difference in spectral reflectance to a predetermined threshold value; 
	determine a presence of the hidden camera based on the comparison of the difference in spectral reflectance to the predetermined threshold value; and
	determine, based on the difference in spectral reflectance, that the hidden camera comprises a lens having a heat absorbing mirror.

16.	(Original) The vehicle according to claim 15, wherein the processor is configured to present a message that alerts a user when the hidden camera is determined, the message being presented through an audio system of a human machine interface of a vehicle.

17.	(Original) The vehicle according to claim 15, wherein a filter material of the hidden camera comprises a cut filter that is a hot mirror that reflects the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

18.	(Previously Presented) The vehicle according to claim 15, wherein a filter material of the hidden camera comprises the heat absorbing mirror that absorbs the infrared light to a greater degree than the surface to create the difference in spectral reflectance.

19.	(Canceled)

20.	(Previously Presented) The vehicle according to claim 15, wherein the surface is a low contrast surface having a dark pigmented surface or a matte finish and the hidden camera is disposed behind an aperture in the surface.

Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a method and a system for detecting whether a hidden object in a vehicle is a hidden camera. The system includes an infrared light source, an infrared camera, and46899903.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 5 of 11Application Number: 16/945,660 a controller comprising a processor and memory. The infrared light source illuminates an interior surface within a vehicle. The infrared camera captures images of the interior surface.  The processor determines a spectral reflectance based on infrared light reflected by the interior surface. The processor also determines another spectral reflectance based on infrared light reflected by a raised object, which could be a potential hidden camera. The processor calculates a difference between two spectral reflectance and compares the difference with a threshold value to determine whether a hidden object is a camera with a lens that has a heat absorbing mirror.   A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 12/29/2021 for details.  During the interview conducted on 4/18/2022, the Examiner suggested the Applicant to include limitations of claim 6 into all independent claims. On 4/19/2022, the Applicant agreed. Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1-5, 7-12, 14-18, and 20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488